Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Susan Wolffe on September 7, 2021.

Please amend the claims as follows:
Claim 1:  (Currently Amended)	A method comprising:
determining, by a first computing device, an identity of an individual who has entered a store;
accessing, by the first computing device, a database to determine a list of products for purchase by the individual at the store based upon the determined identity; [[and]]
transmitting, by the first computing device, at least one notification to at least one first shelf label device, at a first shelf, to trigger an alert at the at least one first shelf label device upon sensing that the individual is within a sensing area of the , wherein the at least one notification includes instructions for the at least one first shelf label device to notify at least one second shelf label device to trigger an alert at the at least one second shelf label device; and
determining whether the individual is within a sensing area of the at least one second shelf label device, wherein the determining whether the individual is within a sensing area of the at least one second shelf label device occurs prior to triggering the alert at the at least one second shelf label device, wherein the triggering the alert is responsive to determining the individual is within the sensing area of the at least one second shelf label device.

Claim 2: (Cancelled)

Claim 4:  (Currently Amended)	The method of claim [[2]] 1, wherein the alert is an audio or visual alert at the at least one second shelf label device.

Claim 5:  (Currently Amended)	The method of claim [[2]] 1, wherein the at least one notification includes an instruction that a first product on the first shelf on which the first shelf label device is attached is in conflict with a product on an at least one second shelf on which the at least one second shelf label device is attached.

Claim 6:  (Cancelled)
1, providing information about a second product on a second shelf on which the second shelf label device is attached based upon determining the individual is within the sensing area of the at least one second shelf label device.

Claim 8:  (Cancelled)	

Claim 9:  (Currently Amended)	The method of claim [[6]] 1, 
wherein the determining whether the individual is within the sensing area of the at least one second shelf label device includes determining whether the individual is within the sensing area of the at least one second shelf label device in a threshold period of time, and
wherein disengaging the alert at the at least one second shelf label device based upon determining that the individual is within the sensing area of the at least one second shelf label device includes disengaging the alert at the at least one second shelf label device based upon determining the individual is within the sensing area of the at least one second shelf label device in the threshold period of time.

10.  (Cancelled)	

1, wherein the trigger of the alert at the at least one second shelf label device includes triggering a plurality of alerts at a plurality of the second shelf label devices to draw the individual to a third shelf label device.

	Allowable Subject Matter
Claims 1, 3-5, 7, 9, and 11-15 are allowed.
Claim 1 recites a combination of elements that, as a whole, are not found in the prior art.  Specifically claim 1 recites the following:
“wherein the at least one notification includes instructions for the at least one first shelf label device to notify at least one second shelf label device to trigger an alert at the at least one second shelf label device; and
determining whether the individual is within a sensing area of the at least one second shelf label device, wherein the determining whether the individual is within a sensing area of the at least one second shelf label device occurs prior to triggering the alert at the at least one second shelf label device, wherein the triggering the alert is responsive to determining the individual is within the sensing area of the at least one second shelf label device.”





The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2002/0109593 A1 (“Swartzel”): Swartzel teaches a method comprising: transmitting, by the first computing device (Fig. 2, “28”), at least one notification to at least one first shelf label device (Fig. 2, “20”; Fig. 3, “102”), at a first shelf (Fig. 1, “24”; Fig. 3, “104”), to trigger an alert at the at least one first shelf label device upon sensing that the individual is within a sensing area of the at least one first shelf label device (paragraph [0016], lines 4-14; paragraph [0018], lines 15-17;paragraph [0019], lines 13-18; and paragraph [0042]).  Applicant's specification discloses is that the shelf label device is an electronic label that has a processor, memory, and can communicate with a network (pages 11-12, paragraph [37]).  Swartzel discloses an electronic tag mounted on a product shelf (paragraphs [0010] and [0018], lines 4-6; Fig. 1, “20”; and Fig. 3, “102”) that has a processor (Fig. 5, “204”), memory (paragraph [0030], lines 8-12), and can communicate with a network (paragraph [0019], lines 2-7).  Swartzel does not teach or suggest the limitations identified above.   
(ii) US 2010/0057541 A1 (“Bonner”): Bonner teaches a method of influencing a shopper in a retail establishment that determines, by a first computing device (paragraph [0072], lines 1-19), an identity of an individual who has entered a store (paragraph [0089], lines 1-7); and accesses, by the first computing device, a database to determine a list of products for purchase by the individual at the paragraph [0097], lines 1-15 and paragraph [0101], lines 1-12).  Bonner does not teach or suggest the limitations identified above.
(iii) US 20130041752 A1 (“Crum”): Crum discloses  determining, by a first computing device, an identity of an individual who has entered a store; accessing, by the first computing device, a database to determine a list of products for purchase by the individual at the store based upon the determined identity (paragraph [0116], lines 1-3, 18-26, and 29-40).  Crum does not teach or suggest the limitations identified above. 
(iv) US 5,804,810 A (“Woolley”): Woolley teaches instructions for a first shelf label device to notify a second shelf label device to trigger an alert at the second shelf label device (col. 2, lines 26-55).  Woolley does not teach or suggest the limitations identified above.
(v) US 20080136647 A1 (“Brown”): Brown discloses an RFID tag that alerts the user with an audible or visual signal when the user is near the tag (paragraph [0024]).  Brown does not teach or suggest the limitations identified above.
(vi) US 20170024756 A1 (“HULTH”): HULTH discloses an electronic shelf label that issues an alert if the user’s terminal is within a predefined range from a target position (paragraph [0041]).  HULTH does not teach or suggest the limitations identified above.
(vii) "Potential use of real-time data capture and job-tracking technology in the field" by McAndrew et al. (“McAndrew”): McAndrew discloses a proximity tag that page 43).  McAndrew does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 





/NAEEM U HAQ/          Primary Examiner, Art Unit 3625